Citation Nr: 1211628	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-32 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.   

2.  Entitlement to service connection for a skin disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.   

4.  Entitlement to service connection for a right shoulder disorder.  

5.  Entitlement to service connection for a seizure disorder.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to an initial compensable evaluation for left ear hearing loss.  

8.  Entitlement to an initial compensable evaluation for right ear hearing loss.  

9.  Propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a June 2009 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1965 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was remanded by the Board in December 2009, for additional development, which has been accomplished.  The Veteran's claims are now ready for disposition.

Following a June 2009 rating decision, which granted an increased rating for adenocarcinoma of the prostate, the Veteran filed a notice of disagreement (NOD) regarding the combined evaluation assigned all of his service connected disabilities.  Following a February 2010 rating decision, which granted service connection for right ear hearing loss, he filed a NOD regarding the noncompensable rating assigned for his right ear hearing loss disability.  

The RO has taken no actions on these NODs.  The issues of an increased initial rating for right ear hearing loss and the propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a June 2009 rating decision are currently before the Board.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In a February 2010 written statement, the Veteran contends that he developed ischemic heart disease as a result of exposure to Agent Orange while serving in Vietnam.   Therefore, the issue of ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Finally, the issues of entitlement to an initial compensable evaluation for left ear hearing loss, an initial compensable evaluation for right ear hearing loss, and the propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a June 2009 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied the claims of service connection for skin and right shoulder disorders in June 1996.  The Veteran did not appeal that decision, so it became final. 

2.  Evidence submitted since the RO's June 1996 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claims for skin and right shoulder disorders, and therefore raises a reasonable possibility of substantiating the issues on appeal.  

3.  A chronic skin disorder was not manifest during service; skin pathology was not identified until 2000. 

4.  The current skin disorder is unrelated to service, including herbicide exposure during service.

5.  A chronic right shoulder disorder was not manifest during service; right shoulder pathology was not identified until 2001. 

6.  The current right shoulder disorder is unrelated to service.  

7.  A chronic seizure disorder was not manifest during service; seizure pathology was not identified until 1998. 

8.  The current seizure disorder is unrelated to service.

9.  Hepatitis C was not manifest during service; hepatitis pathology was not identified until 1993. 

10.  The current hepatitis C is unrelated to service.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied service connection for skin and right shoulder disorders is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the June 1996 rating decision is new and material and the claims for skin and right shoulder disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  A chronic skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  A chronic right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

5.  A chronic seizure disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

6.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

New and Material Evidence Claims

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991). 

New and material evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the VA's duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 110.

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.   

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002). "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Service connection for a right shoulder injury was denied by the RO in August 1972 because, although the Veteran was treated for a right shoulder injury during service, his shoulder was normal on separation and there was no evidence of a right shoulder disability on "last" examination.  

In June 1996, the RO denied service connection for skin lesions because there was no evidence that this disorder occurred during, or was caused by, service, and found that the Veteran had not submitted new and material evidence to reopen his previously denied claim of service connection for a right shoulder condition.  The Veteran did not appeal these rating decisions; so they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

The Veteran has submitted additional evidence in support of his application to reopen his service connection claims.  For the reasons to be discussed below at least some of this evidence is new and material, and his claims are reopened for consideration on the merits.  

The evidence submitted after the June 1996 rating decision includes the Veteran's lay statements regarding a continuity of right shoulder pain and weakness and skin lesions and rashes since service.  Specifically, in March 2001 and July 2002 written statements, he reported that he injured his right shoulder in Vietnam, had it in a sling for 5-6 weeks, and thereafter it was weak and had constant pain since 1966.  

In a February 2010 written statement, he reported that he currently had the same skin lesions on his scalp, legs, back, penis, and crotch area that he had in Vietnam.   These statements are presumed to be credible for the purposes of reopening his claims.  See Justus, 3 Vet. App. at 513.

This evidence is new in that it was not of record at the time of the June 1996 rating decision.  Additionally, the newly-submitted evidence is not cumulative and redundant of evidence already of record.  It is noted that the Veteran is competent to provide evidence about symptoms capable of observation by a lay person, such as a rash and shoulder pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Given that his statements are presumed to be credibile, they establish that he has experienced continuous right shoulder pain and an observable skin condition during and after service.  

Evidence of a continuity of symptomatology from service to the present may indicate an association between the current claimed disability and service under McLendon v. Nicholson, 20 Vet. App. 79 (2006), and as such triggers VA's duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 110.  Additionally, no such evidence was of record at the time of the prior denial, when the RO found that neither condition occurred in or was caused by service.  

Because this evidence tends to establish a nexus, it is material, as it relates to an unestablished fact necessary to substantiate the claim (i.e. an relationship to service).  Additionally, this evidence raises a reasonable possibility of substantiating the claims.  Based on the above, the Board finds the additional evidence to be both new and material and the claims are reopened. 

Finally, the Board notes that no new and material evidence was received within one year of the last final rating decision in June 1996, and therefore it is not appropriate to consider the Veteran's claims as one of reconsideration.  See 38 C.F.R. § 3.156(b).  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  The Veteran's personnel records, including his Form DD-214, indicate he served in Vietnam during the Vietnam era; thus his exposure to herbicides is conceded.  See id.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

Service treatment records (STRs) reflect no complaints of, treatment for, or a diagnosis related to, a seizure disorder, any type of hepatitis, or a skin disorder or any symptoms reasonably attributed thereto during service.  At the time of discharge, his November 1966 separation examination reveals that clinical evaluation found that the Veteran was normal neurologically and that his skin and head were normal.  

Additionally, urine and blood testing, including microscopic and serology testing, was conducted.  Under a summary of defects and diagnoses the examining clinician noted that the Veteran had none.  Therefore, no chronic seizure disorder, hepatitis, or skin disorder was noted in service.

STRs do reflect that the Veteran was treated in February 1966, following tripping in a hole and injuring his right shoulder.  An impression of "fracture clavicle?" was given and he was to use a sling for his arm.  Other February 1966 STRs note that he was to use an ice pack for his right shoulder.  An X-ray report dated later in February 1966 noted that the treating clinician found that his right shoulder had no fracture, dislocation or bony pathology.  There is no further mention of the injury in the STRs.  

At the time of discharge, his November 1966 separation examination revealed that clinical evaluation found that his upper extremities were normal.  Under a summary of defects and diagnoses the examining clinician noted that the Veteran had none.  Therefore, no chronic right shoulder disorder was noted in the STRs.

Next, post-service evidence does not reflect seizure, hepatitis, skin, or right shoulder symptomatology for many years after service discharge.  

Regarding his claimed seizure disorder, October 2001 private treatment records show that the Veteran was on medications since 1998 for seizures.  December 2003 private treatment records note that he had a seizure disorder.  

Regarding his claimed hepatitis C, an October 2001 private treatment record notes that the Veteran was given a provisional diagnosis of hepatitis C+.  October 2002 private treatment records note that he was positive for hepatitis C testing and had elevated liver function tests.  December 2002 private treatment records noted that he was given an impression of hepatitis C.  Additionally, an undated Florida Department of Corrections problem list indicated that he reported that he has had hepatitis since 1993.  

Regarding his claimed skin disorder, a January 2000 private treatment record notes that the Veteran complained lesions on his arms, face, and back.  Assessments of actinic keratosis and seborrheic dermatosis of the scalp were given.  

Regarding his claimed right shoulder disorder, an April 2001 private treatment records note that the Veteran was given an impression of right shoulder impingement with AC joint probable osteoarthritis.  He reported at the time of treatment that he hurt his right shoulder in Vietnam and it has always bothered him with weakness and pain.  December 2002 private treatment records note that he was given an impression of status post right shoulder rotator cuff surgery, stable.  

These treatment records are the first recorded symptomatology related to the Veteran's seizure, skin, and right shoulder disorders, and come some 30 years after discharge.  The first recorded symptomatology of hepatitis comes some 27 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a skin disorder, such as skin lesions of his legs, back, and crotch, have been continuous from service to the present.  Similarly, in an April 2001 private treatment record, he asserted that his symptoms of a right shoulder disorder, such as pain and weakness, have been continuous from service to the present.  

A review of the Veteran's voluminous claim file and many written submissions in support of his claims show that he does not claim that he has suffered from symptoms of a seizure disorder or hepatitis C from service to the present, but rather that these disorders are related to exposures, injuries, and illnesses during service.  

To the extent that his numerous written statements could be interpreted as claims that he has experienced continuous symptoms of hepatitis or a seizure disorder from service to the present, the Board will also address these claims.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of his claimed disabilities after service separation.  Further, the Board concludes that his assertions of continued symptomatology since active service, while competent, are not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of skin or right shoulder disorders since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his claimed disorders began in service and that he experienced symptoms of them since service, in the more contemporaneous medical history he gave at the service separation examination in November 1966, he denied then having, or ever having had, skin diseases, painful or trick shoulder or bone or joint deformity or swollen or painful joints, or frequent or severe headaches, dizziness, or fainting spells, or history of a head injury.  He did report that he has had venereal disease.   

Additionally, the service separation examination report reflects that the Veteran was examined and his upper extremities, skin, and head were found to be clinically normal and that he was normal neurologically and psychiatrically.  Additionally, urine and blood testing was conducted.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to skin, seizure, and right shoulder disorders or hepatitis for more than 25 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1966) and initial reported symptoms related to his claimed disabilities in approximately 1993 (more than a 25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board is not basing its finding that the Veteran is not credible in reporting a continuity of symptoms of his claimed disabilities solely on the absence of medical treatment, but considers it as one factor along with other factors discussed in this decision.    

Additionally, regarding his claimed hepatitis C, in a February 2010 written statement the Veteran stated that he never has claimed that he used intravenous drugs while in Vietnam, but in an August 2002 written statement he claimed that he was exposed to hepatitis B and C risk factors, including morphine "surrettes" and "intravenous heroin use in Vietnam." 

These inconsistencies, notably that the Veteran himself denied having skin diseases, a painful shoulder, or history of a head injury, frequent or severe headaches, or dizziness or fainting spells on service separation in November 1966, in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms related to skin, seizure, and right shoulder disorders and hepatitis C since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, regarding the claim of service connection for a right shoulder disorder the Board finds that the weight of the competent evidence does not attribute his right shoulder disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on an April 2010 VA medical opinion undertaken specifically to address the issue on appeal.  As discussed below, the Veteran is currently incarcerated in prison and therefore could not attend a VA medical examination.  The examiner noted a review of the Veteran's claim file, including his 1966 shoulder injury during service and his post service medical records indicating that he had right shoulder surgery in 2001.   
	
The reviewer opined that it is less likely than not that the claimed right shoulder disorder was due to or a result of, or the same condition as, his in-service right shoulder injury.  The reviewer reflected that she based her opinion a medical literature review, medical record review, and clinical experience, and the fact that there was no objective evidence that there was the onset of a chronic right shoulder disorder as a result of his 1966 fall.  Of note, the Veteran denied a right shoulder disorder at separation and the separation examination was normal.  She also reflected that there was 35 years between the fall and 2001 complaints.

There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value regarding the etiology of the Veteran's right shoulder disorder.

A VA medical opinion regarding the nature and etiology of the Veteran's claimed hepatitis C was conducted in April 2010.  The reviewer reviewed the Veteran's claim file and medical records.  The reviewer noted February 1970 hospital records indicating that the Veteran admitted to taking drugs during service.  Additionally, there is information that is not dated that states LSD and heroin.  

The examiner indicated whether the timing here was in reference to pre-, during, or post-service is not clear.  Department of Corrections records noted the Veteran's history of substance abuse, to include cocaine.  His STRs are silent for hepatitis, blood exposure, and blood transfusion.  The examiner opined that she could not resolve the question as to whether hepatitis C was related to service without resorting to speculation because the Veteran was discharged from active duty in 1966 and was not diagnosed with hepatitis C until 1993.  

The Veteran has stated that he had the in-service risk factor of IV drug use, but also has known post service risk factors in the 27 years following service and when he was diagnosed with hepatitis C.  He also may have had risk factors in the 27 years following service that are unknown.  It would be impossible to state that his in-service hepatitis C risk of drug use is more significant than his post service drug use or other post service risks.  

Given the examiner's conclusion, the Board finds that this opinion amounts to non-evidence and is entitled to no probative value either for or against the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions which are inconclusive in nature cannot support a claim).  

The Board finds that the VA opinions were otherwise adequate for evaluation purposes.  Specifically, the examiner reviewed the claim file and provided cogent rationales for her medical opinions regarding his right shoulder disorder and as to why she could not provide an opinion concerning the Veteran's hepatitis C without resorting to speculation.  The RO complied with the December 2009 Board remand instructions and all VA procedures and Florida Department of Corrections policies for incarcerated veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).   

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed seizure, skin, and right shoulder disorders and hepatitis C and active duty service.  Specifically, he has argued his seizures are related to a fever while in Vietnam and probable minor concussion during training, and that his hepatitis C was contracted from sharing razors and toothbrushes, and treatment for an ulcer during service in a filthy hospital without sterilization.  The Board also finds that his statements regarding his in-service exposures to hepatitis C are not credible given his lack of veracity reporting whether he used heroin intravenously during service.  

Regarding his claimed skin and right shoulder disorders, the Veteran has claimed, as discussed above, that he has suffered from symptoms of these disorders from service to the present.  He also claims that his skin disorder is related to herbicide exposure in Vietnam.  

While the Board reiterates that he is competent to report symptoms as they come to him through his senses, hepatitis C and skin, right shoulder, and seizure disorders are not the types of disorders that a lay person can provide competent evidence on questions of etiology in the absence of a finding of a credible continuity of symptomatology capable of lay observation.  Nor are these disorders the type of conditions that a lay person can provide competent evidence regarding a specific diagnosis or the onset of that diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal, by service records, and the post service treatment records, obtained and associated with the claim file.  Here, the Board attaches greater probative weight to the voluminous clinical and medical findings of record than to his statements.  See Cartright, 2 Vet. App. at 25.  

Additionally, it is noted that the Veteran's diagnosed skin conditions, which do not include chloracne, are not one of those diseases or conditions enumerated in 38 C.F.R. § 3.309(e) entitled to presumptive service connection based on exposure to Agent Orange; thus presumptive service for his skin disorder is not warranted pursuant to 38 C.F.R. §§ 3.307, 3.309(e). 

Additionally, there is no medical evidence indicating, nor does the Veteran specifically contend, that he was diagnosed with arthritis of his right shoulder within one year of separation from service; rather the evidence of record shows he was first diagnosed with osteoarthritis of his right shoulder in 2001; thus, service connection is not warranted on a presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309(a). 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims of service connection for seizure, skin, and right shoulder disorders and hepatitis C and there is no doubt to be otherwise resolved.  As such, the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Reopening the claims of service connection for skin and right shoulder disorders have been considered with respect to VA's duties to notify and assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, regarding the new and material evidence issues, the Board is granting the full benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, regarding the claim of service connection for a right shoulder disorder, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2002 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Regarding the claims of service connection for a seizure disorder, hepatitis C, and a skin disorder, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in February 2006 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were readjudicated, and a supplemental statement of the case was issued in April 2010.  Consequently, the Board finds that the duty to notify has been satisfied.

With respect to the Dingess requirements, in April 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified any VA treatment records, but he has submitted private and Florida Department of Corrections medical treatment records.  Next, specific VA medical opinions pertinent to the issues of service connection for a right shoulder disorder and hepatitis C were obtained in April 2010.

Moreover, regarding the claims of service connection for seizure and skin disorders the Board finds that a VA examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.

Further, as discussed in detail in this decision, his statements as to continuity of symptomatology are found to lack credibility given the specific findings of normal skin and that he was normal neurologically during service, and did not have seizures or any skin disorders for many years after service separation.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim.  Therefore, remand for a VA examination is not warranted.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a skin disorder is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disorder is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a right shoulder disorder is denied.  

Entitlement to service connection for a seizure disorder is denied.  

Entitlement to service connection for hepatitis C is denied.  


REMAND

The Veteran seeks an initial compensable evaluation for left ear hearing loss, an initial compensable evaluation for right ear hearing loss, and a combined evaluation in excess of 60 percent for his service-connected disabilities following the assignment of a combined evaluation in a June 2009 rating decision. 

Following a June 2009 rating decision, which granted the Veteran an increased rating for adenocarcinoma of the prostate, he filed a timely NOD in July 2009 regarding the combined evaluation assigned all of his service-connected disabilities.  Following a February 2010 rating decision, which granted service connection for right ear hearing loss, he filed a timely NOD in May 2010 regarding the noncompensable rating assigned.  

The RO was then obligated to furnish him a statement of the case (SOC) regarding the issues of entitlement to an initial compensable evaluation for right ear hearing loss and the propriety of the combined evaluation assigned by the June 2009 rating decision, which was not done.  See 38 C.F.R. § 19.26.  Thus, these claims must be remanded for issuance of a SOC regarding these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Regarding his claim of entitlement to a higher initial evaluation for left ear hearing loss, it is noted that the Veteran's claim of entitlement to a higher initial evaluation for right ear hearing loss, is being remanded.  Because adjudication of the rating assigned his service-connected right ear hearing loss may impact the adjudication of the rating assigned to his service-connected left ear hearing loss under 38 C.F.R. § 4.85(f), these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's claim for an initial compensable evaluation for left ear hearing loss must also be remanded. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case (SOC) regarding the issues of entitlement to an initial compensable evaluation for right ear hearing loss and propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a June 2009 rating decision.  The issues should be certified to the Board only if a timely Form 9 substantive appeal is received.  

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated, including the claim of entitlement to an initial compensable evaluation for left ear hearing loss.  

If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


